Case 2:19-cv-03057-RK Document 1-4 Filed 07/12/19 Page 1of1

IPP international U.G, Declaration Exhibit A
File Hashes for IP Address 68.81.117.69

ISP: Comcast Cable
Physical Location: Philadelphia, PA

 

 

05/04/2019 08:30:21 | B4E4A460AE28670A14C66FFC49F274290C581B7B5_ | Fashion Show Fucking

 

05/03/2019 11:17:48 | 6GEDCB9F1D3D04084B9697D6F6F2694BF390C6F7D { Threes Company

 

05/03/2019 11:07:10 EGED576567DC6BEF9894EF2 13A68AA03C688467C | Fashion Models Lingerie or Lesbian
Lovers

 

01/09/2019 03:10:47 | 92EE1GEAAG8FB5B3184A7AFQ795526137C8EB83B | 18 Year Old Models First Time Threesome

 

 

01/09/2019 01:53:45 | OFS8FEGO79E186FCA78336B89933ABEEQ1971D77D6 | My First Video Is A Threesome

 

 

 

Total Statutory Claims Against Defendant: 5

EXHIBIT A
EPA810

 

 
